UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/24/2021
                                                                       :
In Re                                                                  :
                                                                       :
Ditech Holding Corp.,                                                  :
                                                                       :    20-cv-5380 (LJL)
                  Debtor.                                              :
                                                                       :         ORDER
---------------------------------------------------------------------- X



LEWIS J. LIMAN, United States District Judge:


        On May 20, 2021 the Court entered an Order, at Dkt. No. 2, requiring Appellant to file a

designation of the items to be included in the record on appeal within 14 days of the date of that

Order, however the Court did not direct the Clerk of Court to mail a copy of that Order to

Appellant. This Order supersedes the Court’s Order of May 20, 2021, which is hereby stricken.

        The above-captioned bankruptcy appeal has been assigned to me for all purposes. The

appeal was docketed in the United States District Court for the Southern District of New York.

        Rule 8009 of the Federal Rules of Bankruptcy Procedures requires the appellant to file “a

designation of the items to be included in the record on appeal and a statement of the issues to be

presented.” The Rule further provides that within 14 days after the service of the appellant’s

statement, the appellee may file and serve on the appellant a designation of additional items to be

included in the record on appeal and, if the appellee has filed a cross-appeal, the appellee as

cross appellant shall file and serve a statement of the issues to be presented on the cross appeal

and designation of additional items to be included in the record. See also Local Civil Rule 8009-

1 (filing requirements for designated items).
       Appellant has not filed a designation of items to be included in the record on appeal.

Appellant is ORDERED to do so, within 14 days of this Order, or else the case will be dismissed

for failure to prosecute.

       The briefing schedule and format and length specifications set forth in the applicable

provisions of Federal Rules of Bankruptcy Procedure 8014 through 8018 shall govern unless

otherwise ordered by the Court. The time limits set forth in Rule 8018 are adopted as the Order

of this Court, so that the appellant must serve and file a brief within 30 days after the docketing

of notice that the record has been transmitted or is available electronically; the appellee must

serve and file a brief within 30 days after service of the appellant’s brief; and the appellant may

serve and file a reply brief within 14 days after service of the appellee’s brief, provided that the

reply brief is filed at least 7 days before scheduled argument absent leave from the Court.

       The Clerk of Court is respectfully directed to mail a copy of this Order to appellant and to

strike the Order that appears at Dkt. No. 2.



       SO ORDERED.


Dated: May 24, 2021                                   __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
